Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 1 of 168




                      Exhibit 8
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 2 of 168




                                                                     RB Exhibit 8_001
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 3 of 168




                                                                     RB Exhibit 8_002
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 4 of 168




                                                                     RB Exhibit 8_003
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 5 of 168




                                                                     RB Exhibit 8_004
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 6 of 168




                                                                     RB Exhibit 8_005
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 7 of 168




                                                                     RB Exhibit 8_006
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 8 of 1




                                   RB Exhibit 8_007
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 9 of 1




                                   RB Exhibit 8_008
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 10 of 1




                                   RB Exhibit 8_009
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 11 of 168




                                                                      RB Exhibit 8_010
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 12 of 1




                                   RB Exhibit 8_011
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 13 of 168




                                         RB Exhibit 8_012
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 14 of 168




                                                                      RB Exhibit 8_013
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 15 of 168




                                                               RB Exhibit 8_014
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 16 of 1




                                   RB Exhibit 8_015
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 17 of 168




                                                                      RB Exhibit 8_016
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 18 of 168




                                                                      RB Exhibit 8_017
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 19 of 168




                                                                      RB Exhibit 8_018
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 20 of 1




                                   RB Exhibit 8_019
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 21 of 168




                                                                      RB Exhibit 8_020
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 22 of 1




                                   RB Exhibit 8_021
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 23 of 1




                                   RB Exhibit 8_022
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 24 of 168




                                                                      RB Exhibit 8_023
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 25 of 1




                                   RB Exhibit 8_024
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 26 of 168




                                                                      RB Exhibit 8_025
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 27 of 168




                                                                      RB Exhibit 8_026
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 28 of 168




                                                                      RB Exhibit 8_027
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 29 of 168




                                                                      RB Exhibit 8_028
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 30 of 168




                                                                      RB Exhibit 8_029
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 31 of 1




                                   RB Exhibit 8_030
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 32 of 168




                                                                      RB Exhibit 8_031
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 33 of 168




                                                                      RB Exhibit 8_032
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 34 of 168




                                                                      RB Exhibit 8_033
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 35 of 168




                                                             RB Exhibit 8_034
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 36 of 168




                                                                      RB Exhibit 8_035
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 37 of 168




                                                                      RB Exhibit 8_036
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 38 of 1




                                   RB Exhibit 8_037
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 39 of 168




                                                                      RB Exhibit 8_038
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 40 of 168




                                                                      RB Exhibit 8_039
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 41 of 168




                                                                      RB Exhibit 8_040
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 42 of 1




                                   RB Exhibit 8_041
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 43 of 1




                                   RB Exhibit 8_042
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 44 of 168




                                                                      RB Exhibit 8_043
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 45 of 168




                                                                      RB Exhibit 8_044
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 46 of 1




                                   RB Exhibit 8_045
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 47 of 168




                                                                      RB Exhibit 8_046
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 48 of 168




                                                                      RB Exhibit 8_047
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 49 of 168




                                                                      RB Exhibit 8_048
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 50 of 168




                                                                      RB Exhibit 8_049
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 51 of 168




                                                                      RB Exhibit 8_050
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 52 of 168




                                                                      RB Exhibit 8_051
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 53 of 168




                                               RB Exhibit 8_052
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 54 of 168




                                                                      RB Exhibit 8_053
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 55 of 168




                                                                      RB Exhibit 8_054
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 56 of 168




                                                          RB Exhibit 8_055
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 57 of 168




                                                                      RB Exhibit 8_056
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 58 of 168




                                                                      RB Exhibit 8_057
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 59 of 168




                                                                      RB Exhibit 8_058
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 60 of 168




                                                                      RB Exhibit 8_059
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 61 of 168




                                                                      RB Exhibit 8_060
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 62 of 168




                                                                      RB Exhibit 8_061
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 63 of 168




                                          RB Exhibit 8_062
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 64 of 168




                                                                      RB Exhibit 8_063
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 65 of 168




                                                    RB Exhibit 8_064
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 66 of 168




                                                                      RB Exhibit 8_065
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 67 of 168




                                                   RB Exhibit 8_066
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 68 of 168




                                                                      RB Exhibit 8_067
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 69 of 168




                                                                      RB Exhibit 8_068
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 70 of 168




                                            RB Exhibit 8_069
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 71 of 168




                                                                      RB Exhibit 8_070
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 72 of 1




                                   RB Exhibit 8_071
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 73 of 168




                                                                      RB Exhibit 8_072
1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 74 o




                               RB Exhibit 8_073
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 75 of 168




                                                                      RB Exhibit 8_074
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 76 of 168




                                                                      RB Exhibit 8_075
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 77 of 1




                                   RB Exhibit 8_076
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 78 of 168




                                                                      RB Exhibit 8_077
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 79 of 1




                                   RB Exhibit 8_078
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 80 of 168




                                                                      RB Exhibit 8_079
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 81 of 168




                                                                      RB Exhibit 8_080
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 82 of 168




                                                        RB Exhibit 8_081
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 83 of 168




                                                        RB Exhibit 8_082
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 84 of 168




                                        RB Exhibit 8_083
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 85 of 1




                                   RB Exhibit 8_084
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 86 of 168




                                                                      RB Exhibit 8_085
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 87 of 168




                                             RB Exhibit 8_086
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 88 of 1




                                   RB Exhibit 8_087
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 89 of 168




                                                                      RB Exhibit 8_088
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 90 of 1




                                   RB Exhibit 8_089
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 91 of 1




                                   RB Exhibit 8_090
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 92 of 168




                                                                      RB Exhibit 8_091
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 93 of 168




                                                  RB Exhibit 8_092
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 94 of 168




                                                                      RB Exhibit 8_093
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 95 of 168




                                                        RB Exhibit 8_094
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 96 of 168




                                                                      RB Exhibit 8_095
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 97 of 168




                                                                      RB Exhibit 8_096
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 98 of 168




                                        RB Exhibit 8_097
se 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 99 of 1




                                   RB Exhibit 8_098
e 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 100 of




                                   RB Exhibit 8_099
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 101 of 168




                                                                       RB Exhibit 8_100
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 102 of 168




                                             RB Exhibit 8_101
e 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 103 of




                                   RB Exhibit 8_102
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 104 of 168




                                                                       RB Exhibit 8_103
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 105 of 168




                                                                       RB Exhibit 8_104
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 106 of 168




                                                                       RB Exhibit 8_105
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 107 of 168




                                                                       RB Exhibit 8_106
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 108 of 168




                                                                       RB Exhibit 8_107
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 109 of 168




                                                                       RB Exhibit 8_108
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 110 of 168




                                                                       RB Exhibit 8_109
e 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 111 of




                                   RB Exhibit 8_110
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 112 of 168




                                                                       RB Exhibit 8_111
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 113 of 168




                                                                       RB Exhibit 8_112
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 114 of 168




                                                                       RB Exhibit 8_113
e 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 115 of




                                   RB Exhibit 8_114
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 116 of 168




                                                                       RB Exhibit 8_115
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 117 of 168




                                                                       RB Exhibit 8_116
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 118 of 168




                                                                       RB Exhibit 8_117
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 119 of 168




                                                                       RB Exhibit 8_118
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 120 of 168




                                                                       RB Exhibit 8_119
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 121 of 168




                                                                       RB Exhibit 8_120
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 122 of 168




                                                                       RB Exhibit 8_121
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 123 of 168




                                                                       RB Exhibit 8_122
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 124 of 168




                                             RB Exhibit 8_123
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 125 of 168




                                                     RB Exhibit 8_124
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 126 of 168




                                                                       RB Exhibit 8_125
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 127 of 168




                                                        RB Exhibit 8_126
e 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 128 of




                                   RB Exhibit 8_127
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 129 of 168




                                                                       RB Exhibit 8_128
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 130 of 168




                                                         RB Exhibit 8_129
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 131 of 168




                                                                       RB Exhibit 8_130
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 132 of 168




                                                         RB Exhibit 8_131
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 133 of 168




                                                         RB Exhibit 8_132
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 134 of 168




                                                         RB Exhibit 8_133
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 135 of 168




                                                         RB Exhibit 8_134
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 136 of 168




                                                         RB Exhibit 8_135
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 137 of 168




                                                         RB Exhibit 8_136
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 138 of 168




                                                         RB Exhibit 8_137
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 139 of 168




                                                         RB Exhibit 8_138
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 140 of 168




                                                         RB Exhibit 8_139
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 141 of 168




                                                         RB Exhibit 8_140
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 142 of 168




                                                         RB Exhibit 8_141
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 143 of 168




                                                         RB Exhibit 8_142
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 144 of 168




                                                         RB Exhibit 8_143
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 145 of 168




                                                         RB Exhibit 8_144
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 146 of 168




                                                         RB Exhibit 8_145
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 147 of 168




                                                         RB Exhibit 8_146
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 148 of 168




                                                         RB Exhibit 8_147
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 149 of 168




                                                         RB Exhibit 8_148
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 150 of 168




                                                         RB Exhibit 8_149
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 151 of 168




                                                         RB Exhibit 8_150
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 152 of 168




                                                         RB Exhibit 8_151
      Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 153 of 168




Palm Beach (going Public soon via Beacon Stre




                                                               RB Exhibit 8_152
      Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 154 of 168




                                                  et)




Stansberry Research (Going public soon with beacon Street)




                                                               RB Exhibit 8_153
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 155 of 168




                                                         RB Exhibit 8_154
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 156 of 168




                                                         RB Exhibit 8_155
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 157 of 168




                                                         RB Exhibit 8_156
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 158 of 168




                                                         RB Exhibit 8_157
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 159 of 168




                                                         RB Exhibit 8_158
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 160 of 168




                                                         RB Exhibit 8_159
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 161 of 168




                                                         RB Exhibit 8_160
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 162 of 168




                                                         RB Exhibit 8_161
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 163 of 168




                                                         RB Exhibit 8_162
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 164 of 168




                                                         RB Exhibit 8_163
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 165 of 168




                                                         RB Exhibit 8_164
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 166 of 168




                                                         RB Exhibit 8_165
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 167 of 168




                                                         RB Exhibit 8_166
Case 1:20-cv-03538-GLR Document 196-8 Filed 03/10/21 Page 168 of 168




                                                         RB Exhibit 8_167
